I concur in the opinion of Judge GRIFFITH except as to the method there adopted for determining whether the $1150 note of April 5, 1932, bore usurious interest. That note was one of several notes given in renewal of a debt for $1300, on the whole of which debt the appellee was entitled to charge eight per cent interest per annum; and the aggregate of the interest charged on all of these notes for this debt of $1300 must exceed eight per cent for any usury to have been charged on the whole, or any part of the debt. *Page 766 
In other words, whether one or more of the notes bore more than eight per cent interest is immaterial, unless this excess over eight per cent, when added to the interest charged on the other notes, exceeds eight per cent. This difference in method is material; for had the $1150 note borne only six per cent interest, the fact that other of the notes bore more than eight per cent interest would not render them or any of the other notes usurious unless this excess was more than eight per cent on the entire $1300, or when added to the six per cent interest on the $1150 note would have been more than eight per cent on the whole debt. Since all of these notes bore eight per cent interest, the service charges, which were in fact interest, on some of the notes, resulted in more than eight per cent being charged on the entire debt of $1300. This is the method here pursued in determining that the principal of the small notes, on which more than twenty per cent interest was charged, was not forfeited.